Citation Nr: 1760269	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-10 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a visual disability.  

2.  Entitlement to service connection for high cholesterol.  

3.  Entitlement to service connection for broken teeth.  

4.  Entitlement to service connection for degenerative joint disease (DJD) of the right hand.  

5.  Entitlement to service connection for residuals of left rib fracture.  

6.  Entitlement to service connection for a prostate disability.  

7.  Entitlement to service connection for a left knee disability.  

8.  Entitlement to service connection for left foot bunions.  

9.  Entitlement to service connection for right foot bunions.  

10.  Entitlement to service connection for a disability manifested by left leg cramps.  

11.  Entitlement to service connection for a disability manifested by right leg cramps.  

12.  Entitlement to service connection for a left shoulder disability.  

13.  Entitlement to service connection for a right shoulder disability.  

14.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).  

15.  Entitlement to service connection for a lumbar spine disability.  

16.  Entitlement to service connection for a cervical spine disability.  

17.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Melinda Willi, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel
INTRODUCTION

The Veteran had active service from June 1984 to May 1988.  

These matters come to the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a September 2017 videoconference hearing, and a transcript of the hearing has been associated with the claims file.  

The issues of entitlement to service connection for bilateral shoulder disabilities, an acquired psychiatric disorder (to include PTSD and MDD), and cervical and lumbar spine disabilities, as well as entitlement to a TDIU rating, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

At the September 2017 Board videoconference hearing, and prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his claims of entitlement to service connection a visual disability, high cholesterol, broken teeth, right hand DJD, residuals of left rib fracture, a prostate disability, a left knee disability, left foot bunions, right foot bunions, a disability manifested by left leg cramps, and a disability manifested by right leg cramps.  


CONCLUSION OF LAW

The criteria for withdrawal of the claims of entitlement to service connection a visual disability, high cholesterol, broken teeth, right hand DJD, residuals of left rib fracture, a prostate disability, a left knee disability, left foot bunions, right foot bunions, a disability manifested by left leg cramps, and a disability manifested by right leg cramps have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (7).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the September 2017 videoconference hearing before the undersigned, the Veteran stated that he wished to withdraw his claims of entitlement to service connection a visual disability, high cholesterol, broken teeth, right hand DJD, residuals of left rib fracture, a prostate disability, a left knee disability, left foot bunions, right foot bunions, a disability manifested by left leg cramps, and a disability manifested by right leg cramps.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.  


ORDER

The claim of entitlement to service connection for a visual disability is dismissed.  

The claim of entitlement to service connection for high cholesterol is dismissed.  

The claim of entitlement to service connection for broken teeth is dismissed.  

The claim of entitlement to service connection for DJD of the right hand is dismissed.  

The claim of entitlement to service connection for residuals of left rib fracture is dismissed.  

The claim of entitlement to service connection for a prostate disability is dismissed.  

The claim of entitlement to service connection for a left knee disability is dismissed.  

The claim of entitlement to service connection for left foot bunions is dismissed.  

The claim of entitlement to service connection for right foot bunions is dismissed.  

The claim of entitlement to service connection for a disability manifested by left leg cramps is dismissed.  

The claim of entitlement to service connection for a disability manifested by right leg cramps is dismissed.  


REMAND

A remand is required in this case for additional development regarding the Veteran's claims of entitlement to service connection for bilateral shoulder disabilities, an acquired psychiatric disorder (to include PTSD and MDD), and cervical and lumbar spine disabilities, and entitlement to a TDIU rating.  Specifically, a remand is required to obtain any potentially relevant Social Security Administration (SSA) disability records.  Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Notably, although the record contains a previous December 2010 SSA decision, which determined that the Veteran was not disabled per the SSA, the Veteran has since reported, including at the September 2017 Board hearing, that he is currently in receipt of SSA disability benefits.  The Board notes that there are no subsequent SSA documents within the claims file, such as a Disability Determination and Transmittal Report or any medical records underlying a positive SSA decision, nor does it appear that VA has attempted to obtain any additional SSA disability records.  

VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The records underlying a decision to grant the Veteran's entitlement to SSA disability benefits are extremely relevant to the Veteran's service connection and TDIU claims on appeal, as they would provide information regarding the Veteran's various disabilities and their effects upon his employability.  As such, upon remand, the AOJ must contact the SSA to obtain a complete copy of the Veteran's application for SSA benefits, any underlying documentation such as medical treatment records, and all adjudications for SSA disability benefits regarding the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and obtain a complete copy of any application and related records underlying any adjudication for SSA disability benefits regarding the Veteran.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if such records are not available.  

2.  Thereafter, under any additional development warranted regarding the Veteran's claims on appeal.  

3.  Then, readjudicate the Veteran's service connection and TDIU claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney a supplemental statement of the case (SSOC) and a reasonable opportunity to respond, after which the matters should be returned to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


